         Case 1:21-cv-00589-CLM-SGC Document 3 Filed 06/03/21 Page 1 of 2                           FILED
                                                                                           2021 Jun-03 PM 02:24
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           EASTERN DIVISION

    THOMAS GADDIS,                              )
                                                )
          Petitioner,                           )
                                                )
    v.                                          )   Case No. 1:21-cv-00589-CLM-SGC
                                                )
    TODD BRAKEDALE, et al.,                     )
                                                )
          Respondents.                          )

                              MEMORANDUM OPINION
         On May 5, 2021, the magistrate judge entered a report recommending this

petition for writ of habeas corpus be dismissed: (1) for failing to assert any

cognizable habeas claims or seek available relief; and (2) because the claims are

plainly unexhausted. (Doc. 2). 1 The report further recommended—to the extent it

might be required by the petitioner’s invocation of § 2254—denial of a certificate of

appealability under Rule 11 of the Rules Governing 2254 Proceedings. The report

advised the petitioner of his right to file objections within 14 calendar days. This

deadline has expired, and the petitioner has not filed objections or otherwise

responded.

         After careful consideration of the record in this case, including the report and

recommendation, the court ADOPTS the magistrate judge’s report and ACCEPTS


1
 The magistrate judge also noted that, while the petition invokes 28 U.S.C. § 2254, the Clerk of
Court docketed it as arising under § 2241, (Doc. 2 at 1).
      Case 1:21-cv-00589-CLM-SGC Document 3 Filed 06/03/21 Page 2 of 2




her recommendations. Accordingly, this matter is due to be dismissed. A certificate

of appealability will be denied.

      A separate order will be entered.

      DONE this June 3, 2021.



                                   _________________________________
                                   COREY L. MAZE
                                   UNITED STATES DISTRICT JUDGE




                                          2
